Title: Minutes of the Board of Visitors of the Central College, 5 May 1817
From: Board of Visitors of the Central College,Jefferson, Thomas,Monroe, James,Madison, James,Cocke, John Hartwell
To: 


May 5. 1817.
At a meeting of the Visitors of the Central college held at Charlottesville on the 5th. day of May 1817. on a call by three members, to wit, John Hartwell Cocke, Joseph C. Cabell & Th Jefferson, present James Monroe, James Madison, John H. Cocke, and Th: Jefferson.
The records of the trustees of the Albemarle academy, in lieu of which the Central college is established, were recieved from their Secretary by the hands of Alexr. Garrett one of the sd. trustees:

Resolved that Valentine W. Southall be appointed Secretary to the board, and, that the sd. records be delivered to him.
The board proceeded to the appointment of a Proctor and the said Alexander Garrett was appointed, with a request that he will act as Treasurer also until a special appointment can be made.
The board being informed that at a meeting which had been proposed for the 8th. day of April last at Charlottesville and at which the three members only who called this present meeting had attended, the sd. members had visited & examined the different sites for the College within a convenient distance around Charlottesville had deemed the one offered them by John Perry about a mile above the town, to be the most suitable, and offered on the most reasonable terms, and had provisionally authorised a purchase of certain parcels thereof for the site of the sd. college & it’s appendages, and the members now present having themselves proceeded to the sd. grounds, examined them, ⟨a⟩nd considered the terms of the sd. provisional purchase, do now approve of the sd. grounds as a site for the sd. college & it’s appendages and of the terms of purchase, which they hereby confirm & ratify, and they accordingly authorise their Proctor abovenamed to proceed to obtain a regular conveyance thereof to himself & his successors in trust for the sd. College.
The act establishing the Central college having transferred to the same all the rights and claims existing in the Albemarle academy & its trustees, and having in aid of the subscriptions & donations obtained or to be obtained & of the proceeds of the lottery authorised by law specially empowered this college by it’s proper officers to demand and recieve the monies which arose from the sales of the Glebe lands of the parishes of Saint Ann & Fredericksville, or such part thereof as belongs to the county of Albemarle or it’s citizens, in whatever hands they may be, to be employed for the purposes of this college, Ordered that the Proctor enquire into the state of the said property & report the same to this board; and that in the mean time he be authorised to demand and recieve so much of the said monies as may be requisite to pay for the lands purchased from the sd. John Perry, and to make payment accordingly.
On view of a plan presented to the trustees of the Albemarle academy for erecting a distinct pavilion or building for each separate professorship, and for arranging these around a square, each pavilion containing a schoolroom & two apartments for the accomodation of the Professor with other reasonable conveniences the board determines that one of those pavilions shall now be erected; and they request the Proctor, so soon as the funds are at his command to agree with proper workmen for the building of one, of stone or brick below ground, & of brick above, of substantial work, of regular architecture, well executed, and to be compleated if possible during the ensuing summer & winter: that the lot for the sd. pavilions be delineated on the ground of the breadth of  feet with two parallel sides of indefinite length, and that the pavilion first to be erected be placed on one of the lines so delineated, with it’s floor in such degree of elevation from the ground as may correspond with the regular inclined plane to which it may admit of being reduced hereafter.
And it is further resolved that so far as the funds may admit, the Proctor be requested to proceed to the erection of dormitories for the students adjacent to the said pavilion, not exceeding ten on each side, of brick, & of regular architecture according to the same plan proposed.
The board proceeding to consider the plan of a lottery prepared by the trustees of the Albemarle academy approve of the same, and resolve that it be carried into execution and without delay by the Proctor and by such agents as he shall appoint, and that the monies to be recieved for tickets by those entrusted with the sale of them, be from time to time & at short periods paid into the hands of the proctor and by him deposited in the bank of Virginia in Richmond, with which bank it is thought expedient that an account should be opened with him in trust for the Central College.
Resolved that a subscription paper be prepared, and placed in such hands as the Proctor shall deem will be most likely to promote it with energy and success in which shall be different columns, to wit one for those who may prefer giving a donation in gross, another for those who may be willing to give a certain sum annually for the term of four years; for donations in any other form; and that the monies subscribed be disposed of as they are recieved by the Proctor, in the man⟨n⟩er above prescribed for those received on the lottery.
Resolved that Thomas Jefferson and John H. Cocke be a Committee on the part of the Visitors with authority jointly or severally to advise and sanction all plans and the application of monies for executing them, which may be within the purview and functions of the Proctor for the time being.
Th: Jefferson
James Monroe
James Madison
J. H. Cocke
